TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 8, 2017



                                     NO. 03-17-00678-CV


                                       D. D., Appellant

                                               v.

                                 The State of Texas, Appellee


          APPEAL FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
    DISMISSED FOR WANT OF PROSECUTION—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the probate court on September 27, 2017. Having

reviewed the record, the Court holds that D. D. has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.